       Case 1:19-cv-04087-MKB-RLM Document 27 Filed 09/06/19 Page 1 of 4 PageID #: 215




                                                 THE CITY OF NEW YORK
GEORGIA M. PESTANA                              LAW DEPARTMENT                                        RACHEL K. MOSTON
Acting Corporation Counsel                          100 CHURCH STREET                                      Phone: 212-356-2190
                                                    NEW YORK, NY 10007                                       Fax: 212-356-2019
                                                                                                  E-mail: rmoston@law.nyc.gov




                                                                         September 6, 2019



          BY ECF
          Honorable Margo K. Brodie
          United States Courthouse
          Eastern District of New York
          225 Cadman Plaza East, Courtroom 6F
          Brooklyn, New York 11201


                             Re: CHIP, RSA, et al. v. City of New York, et al., Docket No. 19-cv-04087


          Dear Judge Brodie:

                         I am an attorney in the Office of Georgia M. Pestana, Acting Corporation Counsel
          of the City of New York, counsel for Defendants the City of New York (“City”), David Reiss,
          Cecelia Joza, Alex Schwarz, German Tejeda, May Yu, Patti Stone, J. Scott Walsh, Leah
          Goodridge, and Sheila Garcia, in their official capacities as Chair and Members, respectively, of
          the New York City Rent Guidelines Board (collectively, “City Defendants”). In accordance with
          Section 3(A) of your Honor’s Individual Practices and Rules, City Defendants submit this letter
          to request a pre-motion conference in anticipation of filing a pre-answer motion to dismiss the
          Complaint pursuant to Federal Rules of Civil Procedure (“FRCP”) 12(b)(6).

                          This case stems from plaintiffs’ sweeping attacks to the New York State Rent
          Stabilization Laws (“RSL”), including the most recent 2019 Amendments thereto, and the New
          York City Council’s (“City Council’s”) 2018 declaration of a housing emergency in the City.
          Rent stabilization is an important part of the City’s residential real estate market and it is neither
          new nor novel. Enacted in 1969, the RSL was crafted to ensure affordable housing for millions
          of New Yorkers and prevent unwarranted increases in rents. Plaintiffs purport to mount three
          facial constitutional challenges to the RSL scheme – namely, that: (1) the RSL results in a
          physical taking of private property in violation of the Takings Clause of the Fifth Amendment to
          the United States Constitution; (2) the RSL effects a regulatory taking of private property in
          violation of the Takings Clause; and (3) the RSL and the City Council’s 2018 declaration of a
Case 1:19-cv-04087-MKB-RLM Document 27 Filed 09/06/19 Page 2 of 4 PageID #: 216



 housing emergency violate the Fourteenth Amendment’s Due Process Clause. See Plaintiff’s
 Complaint (“Compl.”), ¶1 (“The Rent Stabilization Laws are therefore facially unconstitutional”)
 (emphasis added).

                 Plaintiffs’ facial challenges to the RSL and to the City Council’s 2018 declaration
 of emergency, fail as a matter of law. A facial challenge “must establish that no set of
 circumstances exists under which the challenged act would be valid.” RSA v. Dinkins, 5 F.3d
 591 595 (2d Cir. 1993) (internal citations omitted); see also, RSA v. Higgins, 83 N.Y.2d 16, 171
 (N.Y. 1993) (“[I]n this facial challenge [to a provision of the RSL], appellants bear the heavy
 burden of overcoming the presumption of constitutionality that attaches to the challenged
 enactments.”). Plaintiffs fail to sustain that exacting burden. Rather, as detailed more fully
 below, plaintiffs’ voluminous Complaint sets forth an endless litany of complaints and
 hypothetical grievances regarding the structure and effect of the overall RSL scheme, as well as
 the 2019 Amendments, that are more appropriately directed at the New York State legislature,
 rather than this Court. Higgins, 83 N.Y.2d at 174 (“[T]he general wisdom or desirability of
 present rent regulation (the statutes and regulations [of the RSL] combined) to address the State’s
 housing situation … is a question for the legislature.”). Put simply, plaintiffs’ allegations, even
 if accepted as true, do not rise to the level of constitutional violations.

                 First, plaintiffs fail to plead a plausible permanent physical takings claim under
 the Fifth Amendment to the U.S. Constitution. See Compl. ¶¶ 193-272, 376-381 (second claim
 for relief). Governmental action that compels a property owner to endure a permanent physical
 occupation of its property effects an unconstitutional taking per se. Higgins, 83 N.Y.2d at 171
 [citing Yee v. City of Escondido, 503 U.S. 519 (1992)]. In the rent stabilization context, where a
 property owner retains statutory rights under the RSL (including the right to evict tenants and
 recover possession of property), and where a property owner offers property for rental housing in
 the first instance, the “governmental regulation of the rental relationship does not constitute a
 physical taking.” Harmon v. Markus, 412 Fed. Appx. 420 (2d Cir. 2011); see also, Yee, 503
 U.S. at 519 (rejecting physical takings challenge to law that required mobile home parks to rent
 the pad beneath a mobile home at controlled rents because the owners had voluntarily opened
 their property to occupation by others); Federal Home Loan Mortg. Corp. v. DHCR, 83 F.3d 45,
 47 (2d. Cir. 1996) (rejecting physical takings challenge to the RSL where plaintiff had purchased
 and occupied building and acquiesced in its continued use as rental housing); Higgins, 83 N.Y. at
 172 (“That a rent-regulated tenancy might itself be of indefinite duration – as has long been the
 case under rent control and rent stabilization – does not, without more, render it a permanent
 physical occupation of property.”). Here, the RSL, and the 2019 Amendments, do not effectuate
 a physical taking because – as the Court found in Harmon – under the current statutory scheme,
 property owners retain certain statutory rights, property owners have chosen to engage in the
 business of renting to tenants, the RSL does not compel an owner to accept a new use of its rent-
 regulated property, and the RSL does not subject property to a use that the owner “neither
 planned nor desired.” Federal Home Loan, 83 F.3d at 48. Thus, plaintiffs’ facial permanent
 physical takings claim fails as a matter of law.

               Second, plaintiffs’ facial regulatory takings claim fares no better. See Compl. ¶¶
 273-366, 382-389 (third claim for relief). A facial regulatory taking occurs where a regulation
 denies an owner of any economically viable use of the owner’s property. Lingle v. Chevron, 544
 U.S. 528 (2005); Greystone Hotel Co v. City of New York, 1999 U.S. App. LEXIS 14960, *4-5

                                                  2
Case 1:19-cv-04087-MKB-RLM Document 27 Filed 09/06/19 Page 3 of 4 PageID #: 217



 (2d Cir. 1999) (citing Lucas v. South Carolina Coastal Council, 505 U.S. 1003 (1992) (holding
 that per se regulatory takings occur only “where regulation denies all economically beneficial or
 productive use of land.”)); RSA v. Dinkins, 805 F. Supp. 159 (S.D.N.Y. 1992). Here, plaintiffs
 do not allege, nor can they, that the RSL has denied any property owner, let alone all owners of
 rent stabilized properties, economically viable use of their property. As plaintiffs acknowledge
 that they collect rents for the rent-stabilized units that they own (Compl., ¶ 273), plaintiffs clearly
 retain some economically viable use of their property and thus fail to meet the standard for a
 facial taking. Plaintiffs complain that property owners of rent-stabilized units must accept rents
 that “are on average 40% lower than market-rate rents, and in some instances 80% lower.” Id.
 Plaintiffs also complain that the RSL has “reduced market value of rent regulated properties, in
 some cases by over 50%.” Id. ¶ 274. But plaintiffs’ claims are unavailing and fail to establish a
 taking as a matter of law. Federal Home Loan, 83 F.3d at 45 (finding that that rent stabilization
 does not deprive the plaintiff property owner of economically viable use of its property because,
 although the plaintiff “will not profit as much as it would under a market-based system, it may
 still rent apartments and collect regulated rents.”); see also, Bowles v. Willingham, 321 U.S. 503
 (1944) (reduction of value of property as a result of regulation does not constitute taking); RSA
 v. Dinkins, 805 F. Supp. at 163 (rent control does not constitute regulatory taking simply because
 it denies owners full market return on property); Higgins, 83 N.Y. 2d at 173 (where owner’s
 right to receive regulated rents is not impaired, regulation expanding the definition of a protected
 tenant under the RSL does not deprive owners of all economically beneficial uses of property).
 Accordingly, plaintiff’s per se regulatory takings claim must be dismissed as a matter of law.

                 Third, plaintiffs’ due process claim similarly fails. Plaintiffs claim that the RSL
 violates due process because it is “irrational, arbitrary, and demonstrably irrelevant means to
 address its stated policy ends.” Compl, ¶ 28. This claim fails as a matter of law, as Courts have
 consistently found that rent stabilization laws serve the legitimate and rational government
 interest of protecting tenants and City residents from the City’s housing crisis. See Pennell v.
 City of San Jose, 485 U.S. at 13; West 95 Housing Corp. v. New York City Dep’t of Housing
 Preserv. & Dev., 2001 U.S. Dist. LEXIS 7784, * 28-29, aff’d, 31 Fed. Appx. 19, 21 (2d Cir.
 2002) (“The RSL and EPTA were enacted to combat the ill effects of a perceived housing
 shortage – clearly a valid governmental concern.”); Greystone Hotel, 13 F. Supp. 2d at 528
 (S.D.N.Y. 1998), aff’d, 1999 U.S. App. LEXIS 14960 (2d Cir. 1999). Plaintiffs also contend
 that the City Council’s declaration of a housing emergency in 2018 is a violation of substantive
 due process. 1 Compl. ¶¶ 167-272. But such a claim is unavailing and belied by the legislative
 record of the City Council’s 2018 declaration, which demonstrates the City Council’s findings
 were reasonably and rationally grounded in factual evidence of a City-wide housing emergency,
 particularly in light of the overall rental vacancy rate as set forth in the 2017 Housing Vacancy
 Survey (HVS). Finally, plaintiffs’ claim that the RSL scheme is ineffective simply does not
 amount to a due process violation. For the foregoing reasons, City Defendants respectfully
 request a pre-motion conference to discuss their intent to file a pre-answer motion to dismiss.

 1
   To the extent that plaintiffs seek to challenge the City Council’s triennial declarations of housing emergencies prior
 to 2018 (e.g., the 2015 declaration), such claims are barred by the applicable three-year statute of limitations for §
 1983 claims. See Murphy v. Lynn, 53 F.3d 547, 548 (2d Cir. N.Y. 1995) (“[T]he applicable statute of limitations
 for § 1983 actions in New York is three years[.]”).




                                                            3
Case 1:19-cv-04087-MKB-RLM Document 27 Filed 09/06/19 Page 4 of 4 PageID #: 218



                                               Respectfully submitted,
                                               /s/
                                               Rachel K. Moston




 Cc:   Reginald R. Goeke, Esq. (via ECF)
       Counsel for Plaintiffs

       Michael Berg, Esq. (via ECF)
       Jonathan Conley, Esq.
       Counsel for Co-Defendant DHCR




                                           4
